Martin, J.,

delivered the opinion of the court.
The defendant sued on two promissory notes, resisted the plaintiff’s claim, on an allegation that they were given in error, and through misrepresentation. There was judgment against her, and she appealed.
The case turns on a mere question of fact, and a close examination of the evidence has satisfied us, that the district judge correctly concluded, that the allegation set aip in the defence was not supported.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.